Case 2:19-cv-18067-KSH-CLW Document 62 Filed 12/23/20 Page 1 of 3 PageID: 804




                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
       CATHY L. WALDOR                                                         50 WALNUT ST.
UNITED STATES MAGISTRATE JUDGE                                                   ROOM 4040
                                                                              NEWARK, NJ 07101
                                                                                973-776-7862



                                         LETTER ORDER

 Re:      JAFFE v. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
          Civil Action No. 2:19-cv-18067-KSH-CLW


 This matter comes before the Court on Plaintiff, Joan F. Jaffe’s (“Plaintiff”) Motion to Compel
 Defendant The Prudential Insurance Company of America (“Defendant” or “Prudential”) to
 produce the 2015 Master Services Agreement (“MSA”) between Prudential and IGATE
 Technologies, Inc., the predecessor in interest to Defendant Capgemini America, Inc., and CHCS
 Services Inc. (collectively “CHCS”), Prudential’s third-party claims administrator for long term
 care insurance policies. (ECF No. 42.) Prudential opposes Plaintiff’s motion. (ECF No. 47.) The
 Court declined to hear oral argument pursuant to Federal Rule of Civil Procedure 78, and for the
 reasons set forth below Plaintiff’s motion is GRANTED.

 Background

 This action arises out of Prudential’s denial of Plaintiff’s long-term care benefits under the policy
 that she purchased and was issued by Prudential in 2003. (ECF No. 42.) Long-term care, as
 defined by the policy at issue in this litigation, is “[m]edical, social, and personal care services,
 such as Nursing Home care, Home and Community-Based Care, Hospice Care, or Respite Care,
 required over a long period of time by a person with Chronic illness or Disability.” (ECF No. 1-
 1.) Plaintiff is eighty (80) years old and on October 23, 2018, submitted a claim under her policy,
 which was denied on December 26, 2018. (ECF No. 53, ¶ 81.) Plaintiff appealed the denial of
 benefits on February 26, 2019, March 22, 2019, April 4, 2019, and June 10, 2019. (ECF No. 53,
 ¶¶ 84 & 93.) During discovery, Plaintiff learned that as part of its process of evaluating claims,
 Prudential delegated Plaintiff’s claim evaluation, determination, and appeal process to a third-party
 administrator, CHCS and that Prudential’s relationship with CHCS is governed by the MSA. (ECF
 Nos. 42 & 47.) Plaintiff thereafter requested a copy of the MSA, which Prudential refused to
 produce. (ECF No. 42.) This motion followed.

 After this motion was filed, this Court granted Plaintiff’s unopposed Motion to Amend the
 Complaint to add CHCS and Capgemini defendants. (ECF No. 58.) Plaintiff’s Amended
 Complaint alleges that under the MSA “Defendants, Capgemini and CHCS Services, Inc are paid
 a monthly fee for every existing, in-force Prudential Long Term Care policy, and an additional
 monthly fee for evaluating every claim made under those Prudential Long Term Care policies.
 Capgemini and CHCS therefore have a financial incentive for denying benefits made to claimants
 and denying appeals so as to keep the claim review/appeal alive for as long as possible.” (ECF
 No. 53, ¶ 105.) Plaintiff also alleges that Defendants Capgemini and CHCS claims system is set

                                                  1
Case 2:19-cv-18067-KSH-CLW Document 62 Filed 12/23/20 Page 2 of 3 PageID: 805




up to string claimants, such as Ms. Jaffe, along for as long as possible and, ultimately, deny claims
in order to maximize its profits. (ECF No. 53, ¶ 106.) Additionally, regarding the deprivation of
Plaintiff’s benefits under the Policy, the Seventh Cause of Action is for Civil Conspiracy against
Prudential, CHCS, and Capgemini. (ECF No. 53.)

Legal Standard1

Federal Rule of Civil Procedure 26(b)(1) permits a party to “obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1)
(emphasis added). “Although the scope of discovery is broad, it is not unlimited. Discovery is not
permitted where the discovery sought is irrelevant to the claims at issue, where the requests were
tendered in bad faith, or where the requests are unduly burdensome.” Gutierrez v. Johnson &
Johnson, Inc., 01-CV-5302, 2002 WL 34717245, at *3 (D.N.J. Aug. 13, 2002). “[C]ourts have
construed [Rule 26] liberally, creating a broad range for discovery which would encompass any
matter that bears on, or that reasonably could lead to other matter that could bear on, any issues
that is or may be in the case.” Stepanski v. Sun Microsystems, Inc., 2:10-CV-2700 (PGS), 2011
WL 8990579, at *18 (D.N.J. Dec. 9, 2011), report and recommendation adopted, 2:10-CV-2700
(PGS), 2012 WL 3945911 (D.N.J. Sept. 10, 2012). “’It is well-established that ‘[t]he party
opposing discovery has the burden to raise an objection, then the party seeking discovery must
demonstrate the relevancy of the requested information.’ . . . ‘Once this showing is made, the
burden switches again to the party opposing discovery to show why discovery should not be
permitted.’” Cordero v. Warren, 12-CV-2136 (MAS)(DEA), 2016 WL 8199305, at *2 (D.N.J.
Oct. 4, 2016), aff'd, 12-CV-2136 (MAS)(DEA), 2017 WL 2367049 (D.N.J. May 31, 2017) internal
citations omitted.

Discussion

Plaintiff brings this Motion to Compel the MSA because she believes that it is relevant to her
allegations of bad faith, unreasonable delay/denial of her claims, and unfair and deceptive trade
practices. (ECF No. 42.) Specifically, Plaintiff asserts that “the MSA is relevant because CHCS
may have a financial incentive to delay or deny benefit payments to Plaintiff[,]” which Plaintiff
believes supports her bad faith claim. (ECF No. 47.) Prudential opposes the production of the
MSA because it is a confidential and proprietary business arrangement and is irrelevant to
Plaintiff’s allegations in the Complaint. Id.

Plaintiff has demonstrated that the MSA is relevant to the allegations and claims in the Complaint.
First, the specific terms of the MSA are relevant to the facts surrounding the handling of Plaintiff’s
claim for long term care benefits by CHCS instead of Prudential, the claims process and eligibility
review, and Plaintiff’s appeals, all of which were delegated by Prudential to CHCS through the
MSA. Second, the MSA is relevant under the Amended Complaint because it is the agreement
that governs Prudential’s relationship with another Defendant in this action that effectively denied
Plaintiff’s claim for benefits, which Plaintiff alleges includes terms that incentivized the denial of
Plaintiff’s claims for coverage. (ECF No. 42.) Finally, the Court does not find that providing the

1
 Both parties raise concerns regarding the applicability of substantive law of various states to the merits of the
claims in this action, however that issue is not ripe for decision before this Court nor does it impact whether the
MSA is relevant for discovery purposes.

                                                           2
Case 2:19-cv-18067-KSH-CLW Document 62 Filed 12/23/20 Page 3 of 3 PageID: 806




MSA will be unnecessarily cumulative as suggested by Prudential, the fact that Plaintiff will have
an opportunity to conduct depositions of CHCS and Prudential employees concerning the
delegation of duties does not obviate Prudential’s duty to produce relevant information, including
the MSA. Therefore, Plaintiff’s Motion to Compel the production of the MSA is granted.
However, given Prudential’s concerns regarding the confidential and proprietary nature of the
MSA, the MSA shall be produced with an Attorneys’ Eyes Only designation.

Conclusion

For the foregoing reasons, on this 23 day of December, 2020,

       ORDERED that Plaintiff’s Motion to Compel (ECF No. 42) is GRANTED; and

       ORDERED that Prudential shall produce a copy of the Master Service Agreement,

       designated Attorneys’ Eyes Only, to Plaintiff by January 15, 2021; and

       FURTHER ORDERED that the Clerk of Court shall terminate ECF No. 42.



                                                                    //s Cathy L. Waldor
                                                                 ___________________________
                                                                 CATHY L. WALDOR
                                                                 United States Magistrate Judge




                                                3
